Filed 2/22/21 P. v. Hice CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




    THE PEOPLE,                                                                                C091843

                    Plaintiff and Respondent,                                   (Super. Ct. No. 19CR002055)

           v.

    ZACCARI ARTHUR LEE HICE,

                    Defendant and Appellant.




         A jury found defendant Zaccari Arthur Lee Hice guilty of driving under the
influence of alcohol and driving with a blood-alcohol level of .08 percent or more based
on a single act of driving and the trial court sentenced him to the upper-term sentence on
both counts, to run concurrently. Defendant appeals, contending the trial court erred in
failing to stay the sentence on one of the convictions under Penal Code1 section 654. The




1        Undesignated statutory references are to the Penal Code.

                                                             1
People properly concede. We will stay execution of the sentence on count II and
otherwise affirm the judgment.
                                       BACKGROUND
       Responding to an early morning dispatch, Red Bluff police officers found
defendant passed out by the driver’s side of a truck. The truck was still running, with the
lights on and the driver’s side door open. Defendant stumbled when he tried to stand, his
speech was slurred, he had red, watery eyes, and smelled of alcohol. He had vomit on his
pants. Defendant admitted he had been drinking earlier. He was driving and pulled over
because he felt sick. Defendant’s blood-alcohol level was later tested at .10 percent.
       Defendant was charged with driving under the influence of alcohol (count I) and
driving with a blood-alcohol level of .08 percent or more (count II). As to each count, it
was also alleged defendant had a prior conviction for driving with a blood-alcohol level
of .08 percent or more. Defendant admitted the prior conviction. A jury found defendant
guilty of both counts. The trial court sentenced defendant to the upper term of three years
on both counts, to run concurrently.
                                       DISCUSSION
       Defendant argues that the sentence on count II should have been stayed pursuant
to section 654 because both counts arose from a single act of driving. The People
concede the convictions arose from a single act and one of the convictions should be
stayed.
       “Section 654 prohibits multiple punishment for a single physical act that violates
different provisions of law.” (People v. Jones (2012) 54 Cal.4th 350, 358.) Both of
defendant’s convictions stem from the same physical act of driving. For a single act of
driving, a defendant may be punished only once for driving under the influence (Veh.
Code, § 23152, subd. (a)) and driving with a blood-alcohol level of .08 percent or greater
(id., subd. (b)). (People v. Duarte (1984) 161 Cal.App.3d 438, 445-447.) Therefore,
defendant’s three-year sentence on count II must be stayed. (§ 654; Jones, at p. 358.)

                                             2
                                     DISPOSITION
       The judgment is modified to stay execution of punishment on defendant’s three-
year sentence on count II. The trial court is directed to prepare an amended abstract of
judgment. The trial court is further directed to forward a certified copy to the Department
of Corrections and Rehabilitation. As modified, the judgment is affirmed.



                                                 /s/
                                                 Robie, Acting P. J.



We concur:



/s/
Hoch, J.



/s/
Krause, J.




                                             3